Appeal by the de*770fendant from a judgment of the Supreme Court, Westchester County (West, J.),'rendered September 15, 1993, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record supports the court’s determination after a Darden hearing that the information supplied by a confidential informant furnished the police with probable cause to arrest the defendant (see generally, People v Darden, 34 NY2d 177; People v Castillo, 80 NY2d 578, cert denied 507 US 1033). O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.